Citation Nr: 1818125	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome of the lumbar spine with degenerative disc disease (back disability). 


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1970 to June 1976 and in the U.S. Marine Corps from November 1980 to November 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2017, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2017, the Board concluded that the December 2012 and July 2015 VA examinations were inadequate to rate the Veteran's claim as they did not comply with 38 C.F.R. § 4.59.  The Board noted that the U.S. Court of Appeals for Veterans Claims (CAVC), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board remanded the Veteran's claim for an adequate VA examination of his back.  However, the resulting November 2017 VA examination is also inadequate.  The VA examiner, under the "Correia Exam Requirement" section, noted that he could not perform passive range of motion testing or testing when the joint is used in not weight-bearing.  He provided no explanation for why the testing could not be performed or was not medically appropriate.  Further, when asked to address the functional limitations experienced during flare-ups, the VA examiner noted that examination was not medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups and then stated that these flare-ups do not limit the Veteran's functional ability due to pain, weakness, fatigability, or incoordination.  He provided no explanation for these findings.  As the VA examiner's report inadequately answers the questions posed by the Board in the September 2017 remand, additional development is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself errors as a matter of law in failing to ensure this compliance).

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ensure that the Veteran is scheduled for a VA lower back examination for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.

All indicated studies should be conducted and all findings reported in detail.

Lumbar range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  The examiner is asked to consider all of the Veteran's subjective symptoms, including those present during flare-ups.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must also test the range of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

